Citation Nr: 0725382	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  02-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck or cervical 
spine disability other than chronic cervical spine strain 
with degenerative changes.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to January 14, 
2005.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from November 1, 2005 to April 17, 2006.

4.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from June 1, 2006.

5.  Entitlement to an effective date earlier than January 14, 
2005, for the grant of a total disability rating based on 
individual unemployability (TDIU).

6.  Entitlement to an effective date prior to January 14, 
2005 for the grant of Dependents Education Assistance (DEA) 
benefits.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, from January 1978 to January 1980, and from October 
1981 to August 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Lincoln, Nebraska.  This case was most 
recently before the Board in December 2005.

The issue of entitlement to service connection for a neck or 
cervical spine disability other than chronic cervical spine 
strain with degenerative changes comes to the Board from a 
June 2002 rating decision, which denied service connection 
for a neck condition and for cervical spine arthritis.  The 
veteran claimed each issue individually.  In January 2003 the 
RO granted service connection for chronic cervical spine 
strain with degenerative changes.

A March 2002 rating decision increased the veteran's PTSD 
disability evaluation from 30 to 50 percent, effective March 
2, 2001.  Based on a period of hospitalization for PTSD, in 
August 2005 the RO assigned a 100 percent temporary total 
rating, effective January 14, 2005, and assigned a 70 percent 
schedular rating, effective November 1, 2005.  A July 2006 
rating decision assigned a 100 percent temporary total rating 
under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization of over 21 days, effective April 18, 2006.  
Thereafter, a 70 percent rating was assigned, effective June 
1, 2006.

As for the matter of entitlement to an effective date earlier 
than January 14, 2005, for the grant of TDIU, the Board notes 
that in July 2006 the RO granted TDIU, effective April 18, 
2006, and in February 2007 the RO determined that the 
effective date for TDIU was January 14, 2005.

As for the matter of entitlement to an effective date earlier 
than January 14, 2005, for the grant of DEA benefits, the 
Board notes that in July 2006 the RO granted eligibility to 
DEA benefits, effective April 18, 2006.  A RO decision dated 
in March 2007 determined that the effective date for DEA 
benefits was January 14, 2005.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a neck or cervical spine disability 
other than chronic cervical spine strain with degenerative 
changes.

2.  Prior to January 14, 2005, symptomatology attributable to 
the veteran's PTSD was productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, and disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

3.  From January 14, 2005, symptomatology attributable to the 
veteran's PTSD is productive of total occupational 
impairment.

4.  VA received the veteran's claim for TDIU in March 2003, 
but it is shown that it was factually ascertainable only as 
of January 14, 2005, that the service-connected disabilities 
rendered the veteran unemployable.

5.  The veteran did not meet the criteria for DEA benefits 
prior to January 14, 2005.


CONCLUSIONS OF LAW

1.  Neck or cervical spine disability other than chronic 
cervical spine strain with degenerative changes was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to January 14, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for an evaluation of 100 percent for PTSD 
from November 1, 2005 to April 17, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2005).

4.  The criteria for an evaluation of 100 percent for PTSD 
from June 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2006).

5.  The criteria for an effective date for TDIU earlier than 
January 14, 2005, have not been met.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o).

6.  The criteria for an effective date earlier than January 
14, 2005, for the award of DEA benefits, have not been met.  
38 U.S.C.A. § 3501, 3510; 5110; 38 C.F.R. §§ 3.157, 3.400, 
3.807(a), 21.3021. (West 2002); 38 C.F.R. §§ 3.400(o)(2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a neck or cervical spine disorder 
other than cervical spine strain with degenerative changes.

In January 2003 the RO granted service connection for chronic 
cervical spine strain with degenerative changes.  The veteran 
seeks service connection for a neck or cervical spine 
disorder other than cervical spine strain with degenerative 
changes.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran complained of 
neck pain.  The Board observes, however, that the fact that 
the veteran made complaints related to the cervical spine 
during service is not in dispute.  The only matter in dispute 
is whether the veteran currently has any neck or cervical 
spine disability other than chronic cervical spine strain 
with degenerative changes.

A review of the VA examinations of record reveal little in 
the way of findings or diagnoses of cervical spine or neck 
disability other than chronic cervical spine strain with 
degenerative changes.  While cervical spine spondylosis has 
been noted, such a disability is already encompassed in the 
veteran's service-connected disability.  The Board can find 
no cervical or neck disability that is productive of symptoms 
other than those in the currently characterized disability of 
chronic cervical spine strain with degenerative changes.  The 
Board here observes that the veteran has not specified what 
disability he claims to have of the neck or cervical spine 
other than cervical spine strain with degenerative changes.

In short, service connection for a neck or cervical spine 
disorder other than cervical spine strain with degenerative 
changes is not warranted.

II.  PTSD

A March 2000 rating decision granted service connection for 
PTSD and assigned a 30 percent rating, effective September 
23, 1998.

In February 2001 the veteran submitted a claim for an 
increased rating for his PTSD.  A March 2002 rating decision 
increased the rating for the veteran's PTSD to 50 percent, 
effective March 2, 2001.  Based on a period of 
hospitalization for PTSD, in August 2005 the RO assigned a 
100 percent temporary total rating, effective January 14, 
2005, and assigned a 70 percent schedular rating, effective 
November 1, 2005.  A July 2006 rating decision assigned a 100 
percent temporary total rating under the provisions of 38 
C.F.R. § 4.29, based on hospitalization of over 21 days, 
effective April 18, 2006.  Thereafter, a 70 percent rating 
was assigned, effective June 1, 2006.

Based on the rating history of the veteran's PTSD during this 
appeal, the Board must consider the veteran's PTSD claim in 
the following manner: entitlement to a rating in excess of 50 
percent prior to January 14, 2005; entitlement to a rating in 
excess of 70 percent from November 1, 2005 and prior to April 
18, 2006; and entitlement to a rating in excess of 70 percent 
for PTSD from June 1, 2006.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is for consideration 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each rating period.

A.  Rating in excess of 50 percent for PTSD prior to January 
14, 2005

The evidence from this time period reflects that the veteran 
occasionally sought treatment for his PTSD.  While examiners 
noted tangential thoughts and problems with concentration, 
few of the symptoms required for the higher rating of 70 
percent have been shown.  In particular, a review of the 
February 2001 and April 2003 private examinations, as well as 
the October 2004 VA examination and VA mental health 
treatment records, does not reveal that the veteran's PTSD 
was productive of suicidal ideation, obsessed rituals, 
illogical speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.

As for the veteran's employability during this time period, 
the Board notes that while the April 2003 private examiner 
noted that the veteran would be limited in his ability to 
perform even a limited amount of work, the Board observes 
that the April 2003 private examiner attributed much of that 
difficulty to the veteran's "schizoid" orientation and to 
Axis II disorders, disabilities for which service connection 
is not in effect.  Further, the Board observes that the 
October 2004 VA examination, the most comprehensive and 
latest evidence of record for the time period in question, 
noted that the veteran's PTSD, by itself, would have only a 
mild impact upon maintaining gainful employment.

A review of the GAF scores assigned for PTSD during this 
period include 51 (February 2001 private examination), 55 
(August 2001 VA treatment record), 44-45 (March 2003 private 
examination), 55 (March 2003 VA examination), 51 (June 2003 
VA treatment record), 46 (February 2004 VA treatment record), 
and 65 (October 2004 VA examination).  While noting that the 
veteran's GAF scores have fluctuated, they have tended to be 
in excess of 50 (especially upon comprehensive examination), 
indicative of only moderate symptoms and moderate difficulty 
in social, occupational, or school functioning.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 50 percent 
rating prior to January 14, 2005.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's PTSD prior to January 2005 has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that this 
disability, alone, resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

B.  Entitlement to a rating in excess of 70 percent for PTSD 
from November 1, 2005 and prior to April 18, 2006, and, 
entitlement to a rating in excess of 70 percent for PTSD from 
June 1, 2006

The Board observes that the RO's February 2007 decision 
essentially indicated that the veteran's PTSD has been 
productive of total occupational impairment since January 14, 
2005.  Medical records, including a private medical 
evaluation dated in September 2006, reached a similar 
conclusion, and noted that the veteran's PTSD (described as 
memories of traumatic situations) resulted in such symptoms 
as gross impairment in his thought processes and an 
intermittent inability to perform activities of daily living.  
The September 2006 private examiner also noted that the 
veteran was poor at relating predictably in social 
situations, and had no ability at all to demonstrate 
reliability in social situations.

While the veteran has not had all the symptoms required for a 
100 percent rating for all the time periods subsequent to 
January 2005, he has had total occupational impairment due to 
PTSD since that time, and, resolving all doubt in the 
veteran's favor, the Board finds that he has approximated the 
criteria for a 100 percent rating for PTSD from November 1, 
2005 to April 17, 2006, and from June 1, 2006.

III.  TDIU

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Additionally, if there is only one such disability, it must 
be rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The 
effective date of an award of an increased rating will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
An effective date for an increased evaluation may be assigned 
at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
C.F.R. § 3.400(o)(2).

The record shows that VA received the veteran's original 
claim of entitlement to a TDIU, by means of a VA Form 21-
8940, Veteran's Application for Increased Compensation based 
on Unemployability, in March 2003.  The veteran reported that 
he last worked full time in February 2003.  He reported 
experience as a machinist with four years of high school 
education.  Other records indicate that he had three years of 
college with a 3.83 GPA in computer assisted drafting.

Other than PTSD, the veteran's service-connected disabilities 
include cervical spine disability, rated as 20 percent 
disabling; right hip disability, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; right 
knee disability, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.

As discussed earlier, the veteran was found to have PTSD 
symptomatology that rendered him unemployable, effective 
January 2005.  Prior to that time, medical evidence, such as 
the October 2004 VA psychiatric examination, noted that the 
veteran's PTSD would have only a mild impact upon maintaining 
gainful employment.  While the Board acknowledges that the 
veteran is service-connected for disability other than PTSD, 
health professionals have essentially not linked the other 
service-connected disabilities to impairment in the veteran's 
work situation.  For example, while the veteran's March 2003 
private psychologist noted that the veteran was unable to 
work, such inability was due to psychiatric problems 
(although not psychiatric problems limited to just PTSD, as 
discussed previously).  In the same manner, while the 
September 2006 examiner also noted unemployability, it also 
was based solely on psychiatric symptoms.

At any rate, the Board agrees that service connected 
disability (in essence, PTSD) affects his ability to be 
employed.  There is, however, no evidence to show that, prior 
to January 14, 2005, the veteran was unemployable solely 
because of his service connected disorders.  The Board must 
deny entitlement to an earlier effective date for TDIU.

IV.  DEA benefits

With regard to the veteran's claim for an earlier effective 
date for the grant of basic eligibility to Dependents' 
Educational Assistance, the Board finds that pursuant to 38 
U.S.C.A. Chapter 35, the veteran was found to have a 
permanent total service-connected disability, effective, 
January 14, 2005.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Except 
as provided in subsections (b) and (c), effective dates 
relating to awards under Chapters 30, 31, 32, and 35 of this 
title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.

Accordingly, as the veteran was found to have a permanent 
total service-connected disability effective January 14, 
2005, entitlement to basic eligibility to Chapter 35 
Dependents' Educational Assistance must also be effective 
January 14, 2005.

As such, entitlement to an effective date earlier than 
January 14, 2005, for the award of basic eligibility to 
Dependents' Educational Assistance is not warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2004 and January 2006, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims. 

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudications, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see February 2007 and 
March 2007 supplemental statements of the case).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

In March 2006 the veteran received notice regarding the 
assignment of a disability rating and effective date for the 
award of any benefit sought.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Duty to Assist

The veteran's service medical records, private and VA 
treatment records, and Social Security Administration records 
are associated with the claims file.  The veteran has 
undergone VA examinations that have addressed the matters 
presented by this appeal.  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding, and VA's duties to notify and assist have been 
met.


ORDER

Service connection for a neck or cervical spine disability 
other than chronic cervical spine strain with degenerative 
changes is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to January 14, 2005, is denied.

Entitlement to an evaluation of 100 percent for PTSD from 
November 1, 2005 to April 17, 2006 is granted, subject to the 
laws governing payment of monetary benefits.

Entitlement to an evaluation of 100 percent for PTSD from 
June 1, 2006 is granted, subject to the laws governing 
payment of monetary benefits.

Entitlement to an effective date earlier than January 14, 
2005, for the grant of TDIU is denied.

Entitlement to an effective date prior to January 14, 2005 
for the grant of DEA benefits is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


